NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                         FEB 5 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

TAJINDER SINGH,                                 No.    16-71917

                Petitioner,                     Agency No. A205-585-719

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                    Argued and Submitted November 13, 2018
                            San Francisco, California

Before: FISHER and M. SMITH, Circuit Judges, and BUCKLO,** District Judge.

      Tajinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an

immigration judge’s denial of his applications for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). Our jurisdiction is


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Elaine E. Bucklo, United States District Judge for the
Northern District of Illinois, sitting by designation.
governed by 8 U.S.C. § 1252(a)(1). We review the BIA’s factual findings for

substantial evidence and its legal conclusions de novo. Ali v. Holder, 637 F.3d
1025, 1028-29 (9th Cir. 2011). For the following reasons, we grant in part and

deny in part the petition for review.

      We grant Singh’s petition with respect to his asylum and withholding of

removal claims because the BIA failed to conduct a sufficiently individualized

analysis of Singh’s ability to safely and reasonably relocate within India. See 8

C.F.R. §§ 1208.13(b)(3), 1208.16(b)(3). The BIA’s relocation analysis focused on

Singh’s fear that, if he returned to India, the Punjabi police might locate him and

subject him to further persecution because of his past political activities with the

Shiromani Akali Dal Amritsar Party (“Mann Party”) in Punjab. But in

concentrating its analysis on Singh’s past activities, the BIA overlooked another

aspect of Singh’s claim—specifically, that his intended future political activities

with the Mann Party might expose him to harm in areas outside Punjab. Because

the BIA failed to address Singh’s fear that Congress Party members might

persecute him for his continued political activism in other parts of India, its

relocation analysis was inadequate. See N. Singh v. Whitaker, No. 16-70823, 2019
WL 310400, at *5 & n.2 (9th Cir. Jan. 24, 2019) (remanding asylum and

withholding claims to the BIA to conduct an individualized analysis of petitioner’s

relocation prospects “in light of the persons and entities that caused [his] past


                                           2                                      16-71917
persecution” and his “stated intent” to continue his political activism wherever he

relocates); Knezevic v. Ashcroft, 367 F.3d 1206, 1214-15 (9th Cir. 2004)

(remanding the issue of reasonableness of relocation to the BIA because the

agency failed to take into account several factors outlined in 8 C.F.R.

§ 1208.13(b)(3)). Accordingly, we remand Singh’s asylum and withholding claims

to be reevaluated in light of our decision in N. Singh, 2019 WL 310400.1

      With respect to Singh’s claim for CAT relief, however, we deny the petition

for review. To qualify for CAT protection, Singh had to demonstrate that it was

more likely than not that he would be tortured by or with the acquiescence of

government officials if he returned to India. Kamalthas v. I.N.S., 251 F.3d 1279,

1282 (9th Cir. 2001); 8 C.F.R. §§ 1208.16(c)(2), 1208.18(a)(1). The BIA

concluded that Singh did not carry his burden, and the record before us does not

compel a contrary conclusion. See Ahmed v. Keisler, 504 F.3d 1183, 1200-01 (9th

Cir. 2007) (evidence of petitioner being taken into custody and beaten on four

separate occasions compelled conclusion that it was more likely than not that

petitioner would be persecuted if removed to Bangladesh, but it did not compel a

conclusion that he would be tortured). As the BIA’s denial of CAT relief is

supported by substantial evidence, Singh’s petition for review on that basis is



1
      We do not reach the other arguments Singh raises with respect to these
claims.

                                          3                                   16-71917
denied.

      PETITION FOR REVIEW GRANTED AND REMANDED IN PART

AND DENIED IN PART. Each party shall bear its own costs on appeal.




                                    4                                16-71917